Citation Nr: 0103508	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for skin disorders of 
the body other than the head and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1975.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board on appeal.  In 
an October 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of entitlement to service connection for 
arthritis of the lumbar spine; seborrheic dermatitis of the 
head; and hyperhidrosis, tinea pedis, and onychoyscosis of 
both feet.  As will be discussed in further detail below, the 
Board also remanded the issue of entitlement to service 
connection for skin disorders of the body other than the head 
and knees, as no final decision had ever been issued in 
regard to that claim.  Thus, the Board remanded that claim to 
the RO for readjudication on a de novo basis.  In addition, 
the Board also remanded the veteran's claims of entitlement 
to service connection for arthritis of the hands and knees 
for further evidentiary development.

In September 2000, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims of entitlement to service connection for arthritis of 
the hands and knees.  The RO also reviewed the veteran's 
claim of entitlement to service connection for skin disorders 
of the body other than the head and knees on a de novo basis, 
and determined that a denial was warranted.  The claims 
folder was then returned to the Board.

As noted above, the Board determined in its October 1996 
decision that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine; seborrheic 
dermatitis of the head; and hyperhidrosis, tinea pedis, and 
onychoyscosis of both feet.  Thus, those issues are no longer 
before the Board on appeal.  


REMAND

The veteran is seeking entitlement to service connection for 
arthritis of the knees and hands.  Although not entirely 
clear from the record, it appears that the veteran is 
contending that these disabilities developed as a result of 
shrapnel wounds sustained to the left knee and left forearm 
in service.  The Board notes that service connection is 
presently in effect for the residuals of shrapnel wound 
injuries to the left knee and forearm.  The veteran is also 
seeking service connection for skin disorders of the body 
other than the head and feet.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  In accordance 
with this duty, and for the reasons and bases set forth 
below, the Board finds that additional evidentiary 
development is warranted before the veteran's claim can be 
properly adjudicated.

In the interest of clarity, the Board will separately address 
the veteran's claims.

Arthritis of the hands and knees

As noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit.  Such assistance 
includes obtaining a medical examination or opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is deemed "necessary" 
when the record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

The record reflects that in May 1992, the veteran underwent a 
VA orthopedic examination.  The VA examiner noted a diagnosis 
of residuals of shrapnel injury, traumatic arthritis, left 
knee and left forearm.  The examiner also noted a diagnosis 
of osteoarthritis of the knees and the right hand.  X-rays 
taken of the veteran's knees in May 1992 reportedly revealed 
well-preserved, symmetric joints, with no effusion.  X-rays 
of the right hand revealed marked asymmetrical narrowing and 
possible partial subluxation of the 2nd and 3rd MCP joints, 
which the radiologist indicated could be related to 
rheumatoid arthritis or osteoarthritis.  X-rays of the left 
forearm showed the radius and ulna to be intact.  Thereafter, 
x-rays taken in September 1993 reportedly revealed evidence 
of shrapnel in the first two fingers of both hands.

The Board finds that there is competent medical evidence of a 
current disability in the form of the May 1992 VA examiner's 
diagnoses of traumatic arthritis of the left knee and 
forearm, and osteoarthritis of the right knee and hand.  The 
Board also finds that there is evidence of record suggesting 
a possible relationship between these disabilities and his 
in-service shrapnel wounds, in the form of both the May 1992 
VA examiner's opinion and the September 1993 x-ray evidence 
of shrapnel in both hands.  However, in light of the 
veteran's May 1992 x-ray reports, which are negative for any 
evidence of arthritis in the knees or left forearm, the Board 
believes that the evidence record appears to be somewhat 
contradictory as to whether the veteran in fact has arthritis 
in both of his hands and knees.  For this reason, the Board 
finds that a remand of this issue is warranted, so the 
veteran can be provided with another VA examination in order 
to clarify whether he in fact has arthritis in both of his 
hands and knees.  

The Board is cognizant that in May 1997, the veteran failed 
to report for a VA examination that was scheduled by the RO 
in compliance with the Board's November 1996 remand 
instructions.  However, because there is evidence of record 
showing that the veteran was incarcerated at that time, the 
Board believes that the veteran should be provided with 
another opportunity to report for the requested examination. 

The Board notes in passing that although it believes that the 
veteran should be afforded an additional opportunity to 
appear for a VA examination, the Board cautions the veteran 
concerning his own responsibility to cooperate with VA in 
this matter.  The Court has held that "[t]he duty to assist 
is not always a one-way street." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a) (2000).

The Veterans Claims Assistance Act of 2000 also provides that 
the Secretary shall  make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The Board notes that the veteran has 
reported receiving regular medical treatment for his claimed 
disabilities from a VA Medical Center.  However, it appears 
that the most recent VA treatment records currently 
associated with the claims folder are dated in March 1994.  
Therefore, while this case is in remand status, the RO should 
ensure that the veteran's treatment records since March 1994 
are obtained and associated with the claims folder.


Skin disorders of the body other than the head and feet

The Veterans Claims Assistance Act of 2000 provides that upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103 of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

As noted above, the Board determined in its October 1996 
decision that the veteran had filed an original claim of 
entitlement to service connection for skin disorders of the 
body other than the head and feet.  Because of this 
determination, the Board concluded that a remand of this 
issue was warranted, so the RO could adjudicate the veteran's 
claim on a de novo basis.  Thereafter, in compliance with the 
Board's instructions, the RO issued a SSOC in which it denied 
the claim of entitlement to service connection for skin 
disorders of the body other than the head and feet on a de 
novo basis.

Although the RO appears to have fully complied with the 
Board's remand instructions by adjudicating the veteran's 
claim on a de novo basis, the Board notes that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act.  As noted above, this act 
provides that the Secretary has a responsibility to notify 
claimants and their representatives of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

There is no indication in the record that the veteran has 
ever been specifically notified of the type of information or 
evidence necessary to substantiate his claim of entitlement 
to service connection for skin disorders of the body other 
than the head and feet.  Although the RO issued a SSOC in 
September 2000, in which the pertinent law and regulations 
were set forth, it does not appear that the veteran was 
advised of the type of evidence that would serve to 
substantiate his claim for benefits.  Therefore, the Board 
finds that a remand of this issue is warranted, in order to 
allow the RO the opportunity to satisfy VA's duty to notify 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

Although the Board regrets the delay involved in again 
remanding this case, under the circumstances, the Board is of 
the opinion that additional development is necessary.  
Accordingly, this case is remanded for the following:

1.  The RO should contact the veteran and 
inform him of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate his claims for 
service connection.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who have recently 
treated the veteran for his claimed 
arthritis of the hands and knees, and 
skin disorders of the body other than the 
head and feet.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
Regardless of whether the veteran 
responds, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should then be scheduled 
for a VA orthopedic examination.  The 
claims folder and a separate copy of this 
remand must be made available for review 
by the examiner prior to this 
examination.  The examiner should conduct 
an examination of the veteran's hands and 
knees and provide a diagnosis of any 
pathology found.  In particular, the 
examiner should be asked to specify 
whether examination reveals any evidence 
of arthritis of the hands and knees.  If 
arthritis is found, the examiner should 
review the evidence of record and 
determine the nature and the most likely 
etiology of the veteran's arthritis.  In 
particular, the examiner should comment 
on whether it is at least as likely as 
not that the veteran's claimed arthritis, 
in whole or in part, is related to his 
service, to include is in-service 
shrapnel wound injuries.  All indicated 
tests are to be performed, which must 
include X-ray studies. Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  Upon completion of the foregoing, the 
RO should review all of the evidence of 
record, including any evidence obtained 
pursuant to this remand.  If, after 
reviewing this evidence, the RO 
determines that any additional 
development is warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary.

4.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



